Citation Nr: 0838826	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  96-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a service-connected lumbar spine disorder for the period 
between April 16, 1991 and June 27, 1996.


REPRESENTATION

Veteran represented by:	Daniel G. Krasenegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The RO in Reno, Nevada currently 
has original jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty in the United States Army 
from July 1969 to July 1971.

In a December 1971 rating decision, the RO in Providence, 
Rhode Island granted service connection for back strain; a 
noncompensable (zero percent) disability rating was assigned.  
A June 1989 rating decision increased the service-connected 
back strain to 10 percent disabling.

A September 1991 rating decision continued the rating 
assigned the veteran's service-connected back strain at 10 
percent disabling.  The veteran perfected an appeal of the 
September 1991 rating decision.  He presented personal 
testimony before a Hearing Officer at the Providence RO in 
April 1992.  A transcript of the hearing is associated with 
the veteran's claims folder.  The Hearing Officer continued 
the 10 percent rating for the service-connected lumbar spine 
disorder in a May 1992 decision.  The case was then certified 
to the Board.

The Board remanded the increased rating issue for further 
development in November 1994.  In an October 1995 rating 
decision, the RO increased the veteran's service-connected 
back strain to 20 percent disabling.  The veteran continued 
to express disagreement.  The Board denied a disability 
rating in excess of 20 percent in an April 1996 decision.  
The veteran appealed the Board's April 1996 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a single-judge memorandum decision dated August 
13, 1997, the Court vacated and remanded the Board's 
decision.  

In a December 1997 rating action, the RO increased the 
service-connected back disability to 40 percent disabling, 
effective June 27, 1996.  In April 1998, the Board remanded 
the claim for additional development.  

In a June 2002 decision, the Board assigned a 40 percent 
disability rating for the back disability from April 16, 1991 
and a 60 percent rating effective June 27, 1996.  

The veteran appealed the Board's June 2002 decision to the 
Court.  In March 2004, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the Board had 
issued two decisions dated June 27, 2002 which adjudicated 
the issue on appeal.  In that Joint Motion, the parties 
requested that the portions of the Board decisions which were 
favorable to the veteran (i.e., the assignment of a 40 
percent rating effective April 16, 1991 and a 60 percent 
rating effective June 27, 1996) were not to be disturbed.  
See the March 2004 Joint Motion for Partial Remand, page 2.  
An Order of the Court dated April 1, 2004 granted the motion 
and remanded the veteran's claim to readjudicate the portions 
of the decision which were unfavorable to the veteran.

In April 2005, the Board issued a decision on unrelated 
issues; the low back claim was not adjudicated.  In September 
2006, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Partial Remand.  In that Joint Motion, the 
parties noted that the Board failed to address the issue of 
entitlement to a disability rating in excess of 40 percent 
for the service-connected low back disorder between April 16, 
1991 and June 27, 1996, which was still on appeal.  See the 
September 2006 Joint Motion, page 6.  An Order of the Court 
dated September 21, 2006 granted the motion and remanded the 
veteran's claim.  

The case was subsequently returned to the Board.  In a 
November 2007 decision, the Board denied the veteran's claim 
of entitlement to a disability rating in excess of 40 percent 
for the service-connected low back disorder between April 16, 
1991 and June 27, 1996.  



In June 2008, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Partial Remand.  In that Joint 
Motion, the parties noted that the Board failed to provide 
adequate reasons and bases as to why the veteran's "April 
1991 neurological diagnosis of paresthesias or its own 
factual finding of radiating pain did not warrant an 
increased or separate rating."  See the September 2008 Joint 
Motion for Partial Remand, page 3.  The parties also noted 
that the Board considered VA examinations and outpatient 
records which post-dated the April 1991 report in determining 
that a higher rating was not warranted, and that the 
propriety of staged ratings should be considered in light of 
Hart v. Mansfield.  The parties instructed the Board to 
"adequately address all the evidence of record since the 
[veteran's] claim was filed, and consider whether staged 
ratings may be appropriate with regard to whether a rating in 
excess of 40 percent is warranted under Diagnostic Code 5293, 
or whether a separate rating for neurological symptomatology 
is warranted."  Id. at 4.  Finally, the parties indicated 
that DeLuca v. Brown should be addressed in adjudicating the 
issue on appeal.  An Order of the Court dated June 17, 2008 
granted the motion and remanded the veteran's claim.

Issues not on appeal

Four other issues on appeal [whether new and material 
evidence has been submitted which is sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for pes planus and plantar warts of the feet with callous 
formation and residual scars; entitlement to service 
connection for a bilateral hip disorder claimed as secondary 
to service-connected low back disorder; and entitlement to a 
disability rating in excess of 30 percent for service-
connected traumatic arthritis of the cervical spine] were 
remanded by the Board in April 2005 for additional 
development.  To the Board's knowledge, such development has 
yet to be completed; therefore, those four issues are not 
currently within the Board's jurisdiction.

Additionally, in November 2007, the Board remanded a claim of 
entitlement to service connection for a thoracic spine 
disorder for additional evidentiary development.   To the 
Board's knowledge, such development has yet to be completed; 
therefore, this issue is also not currently within the 
Board's jurisdiction.


FINDING OF FACT

For the period between April 21, 1991 and June 27, 1996, the 
veteran's service-connected lumbar spine disorder was 
manifested by pain and severe limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
between April 21, 1991 and June 27, 1996 for the service-
connected lumbar spine disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Court indicates that the veteran is not 
seeking a rating in excess of the currently assigned 60 
percent for the service-connected lumbar spine disability.  
Rather, he seeks a disability rating in excess of the 
currently assigned 40 percent for the period from April 16, 
1991 to June 27, 1996.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the increased rating issue.

Compliance with the Court's directives

The procedural history of this issue has been set out in some 
detail in the Introduction above.  Most recently, the June 
2008 Court Order vacated and remanded that portion of the 
Board's April 2005 decision which failed to address the 
veteran's entitlement to a disability rating in excess of 40 
percent between April 21, 1991 and June 27, 1996.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's April 2005 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's April 15, 2005 decision, pages 6-9.]  The 
Board concluded as follows: "In short, the record indicates 
that the essential purpose of the notice requirement of the 
VCAA have been satisfied."

The Court Orders did not identify any defect in the Board's 
April 2005 decision regarding the notification provisions of 
the VCAA.  Nor did the parties or the Court itself identify 
and deficiencies with respect to VCAA notice compliance on 
the part of VA in either Joint Motion.  The reason for remand 
was the Board's failure to provide adequate reasons and bases 
as to the veteran's entitlement to a disability rating in 
excess of 40 percent between April 21, 1991 and June 27, 
1996.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's June 2008 Order serves to vacate the 
Board's November 2007 denial [as the September 2006 Order 
vacated the Board's April 2005 denial] and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated April 2005 decision 
reveals that the Board clearly articulated the VCAA's 
notification requirements to the veteran.  In other words, 
through the Board's April 2005 denial, the veteran has 
already had an extensive advisement of the VCAA's duty to 
notify.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"]. Given the 
Court's injunction against piecemeal litigation, the Board is 
confident that the notification portions of the VCAA are not 
an issue in this case.  

It is abundantly clear from pleadings to the Court, and 
statements made to the Board that the veteran and his 
attorney are fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim]. 

Since the Board's April 2005 and November 2007 decisions, 
there have been two significant recent Court decisions 
concerning the VCAA affecting the veteran's claim which must 
be addressed by the Board.  The veteran was provided specific 
notice of the decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) in a letter from the RO dated March 20, 
2006. 

The Board has considered the Court's more recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores at 43-44.

The Board observes that the veteran was not recently informed 
of the relevant law and regulations pertaining to his claim.  
However, it is clear, based on the lengthy procedural history 
of this appeal and the submission of the veteran and his 
representatives, that the veteran has actual knowledge of 
what was necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his attorney have submitted argument which specifically 
referenced symptoms listed under the Diagnostic Code utilized 
in rating his claim and made specific argument as to how his 
disability had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., an 
undated Brief in Support of Appellant's Claim, received in 
May 2007.  Moreover, the veteran discussed the reasons he met 
the evidentiary burden necessary to allow for the grant of 
his increased rating claim during the April 1992 RO hearing.  
It is therefore clear that the veteran through counsel was or 
should have been aware of the applicable schedular 
standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

There is no indication that any relevant evidence is missing 
from the veteran's five volume claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development in a 
case which has been in appellate status for over a decade 
would be a useless exercise.  Accordingly, the Board will 
proceed to a decision.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  However, 
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
See VAOPGCPREC 3-2000.  Therefore, only the former criteria 
are applicable to this issue, which involves the period from 
April 1991 to June 1996.  The criteria which follow were in 
effect during that period.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1991).    

Under former Diagnostic Code 5292, a 40 percent evaluation is 
assigned for severe limitation of motion.  Forty percent is 
the maximum disability rating available under this code.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1991). 

Former Diagnostic Code 5293, effective prior to September 23, 
2002, provided a 
60 percent rating for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurrent attacks 
with intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Analysis

The veteran seeks a disability rating in excess of the 40 
percent which has been assigned for the period between April 
16, 1991 and June 27, 1996 (the effective date of the 
currently assigned 60 percent rating).



Assignment of diagnostic code

The veteran's service-connected lumbar spine disability was 
rated under the former Diagnostic Code 5292 for the period 
between April 21, 1991 and June 27, 1996.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi, supra.  

A review of the medical evidence indicates that the veteran's 
back disability was manifested by complaints of pain, limited 
motion and x-ray evidence of degenerative changes.  
Diagnostic Code 5292, based on limited motion, is clearly 
applicable.  The veteran is already in receipt of the maximum 
disability rating available under this code.  

The Board will consider if other Diagnostic Codes which would 
allow for an increased disability rating are applicable to 
this claim.

Review of the medical evidence demonstrates there is no 
evidence of fracture of the veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  Diagnostic 
Code 5295 [lumbosacral strain] is not congruent with the 
diagnosed disability, arthritis, and in any event allows for 
a maximum 40 percent rating, which has already been assigned 
under Diagnostic Code 5292.  

This leaves consideration of Diagnostic Code 5293, 
intervertebral disc syndrome.  
The veteran's attorney has argued that Diagnostic Code 5293 
should be applicable, as an April 1991 examination record 
demonstrated radiating pain from the veteran's mid and low 
back and he was diagnosed with "parathesia caused, in part, 
by the L5 vertebra."  See the May 2007 the Brief in Support 
of Appellant's Claim, page 2.  The Board notes that the 
veteran's service-connected lumbar spine disorder was 
eventually increased to 60 percent disabling under Diagnostic 
Code 5293 based on evidence of radiculopathy in the lumbar 
spine.  Accordingly, the Board will proceed to rate the 
veteran's spine disorder under Diagnostic Code 5293, because 
this diagnostic code contemplates neurological symptomatology 
and also because it is the only applicable diagnostic code 
which may be productive of a disability rating in excess of 
the currently-assigned 40 percent disability rating.

Schedular rating

As discussed in the law and regulations section above, under 
the former version of the rating schedule, to warrant a 60 
percent disability rating on the basis of intervertebral disc 
syndrome, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  Sixty percent is the 
maximum disability rating under Diagnostic Code 5293.

The veteran indicated in a January 1995 VA outpatient record 
that he attended a health club "for strengthening and 
stretching exercises, including bicycle, treadmill and back 
extension equipment."  This evidence is hardly supportive of 
the presence of significant back symptoms but rather 
indicates that the veteran could engage in a variety of 
exercises designed to strengthen his back.

The veteran's attorney points to a diagnosis of 
"parathesia" which was rendered by C.B.C., M.D., in April 
1991.  See the undated Brief in Support of Appellant's Claim 
at page 2.  The Board has taken that into consideration.  
However, during a VA examination just two months later, the 
examiner noted that physical examination of the veteran's 
lumbar spine was almost normal, with "no obvious physical 
abnormality."  In no subsequent medical record was 
parasthesia identified.  Indeed, a December 1994 VA hospital 
note shows objective examination was completely negative for 
sciatica.  The May 1995 VA examiner further determined there 
was "no sciatic tenderness nor tenderness along the course 
of the sciatic nerves."  Finally, during a January 1996 
rheumatology consult, the examining physician determined 
after X-ray studies that the veteran "does not have classic 
symptoms for radiculopathy and no evidence of myelopathy."  

In light of the overwhelming body of medical evidence, the 
one reference to "parasthesia appears to either be an 
outlier.  To the extent that the finding was an outlier and 
that symptoms compatible with sciatica neuropathy were in 
fact evidenced in April 1991, they immediately resolved and 
did not resurface and thus do not constitute "persistent" 
symptoms necessary for assignment of a 60 percent rating.

Characteristic pain has been demonstrated in the evidence.  
However, pursuant to former Diagnostic Code 5293 such must be 
accompanied by demonstrable muscle spasm.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  Despite the 
veteran's contentions to the contrary, the medical evidence 
is negative for demonstrable muscle spasm.  See the April 
1992 hearing transcript, page 5.  The veteran made no 
complaints of muscle spasm to either the June 1991 or May 
1995 VA examiners, and none was demonstrated upon objective 
physical examination.  Nor did the veteran mention any muscle 
spasm when he visited a VA emergency room in December 1994 
for lower back pain or in the other relevant VA outpatient 
records dated in April 1991, July 1994, January 1995 and 
April 1996, nor was such demonstrated.

An absent ankle jerk or other neurological findings have also 
not been identified.  The Board has already detailed that the 
April 1991 diagnosis of paresthesias was an isolated finding 
which immediately resolved and did not resurface over the 
course of the appellate period.  While the veteran has 
routinely complained of occasional pain and numbness in the 
lower extremities, no specific neurologic impairment or 
resulting functional loss has been identified during the time 
period under consideration.  To the contrary, on VA 
examination in May 1995, deep tendon reflexes were normal, 
equal and symmetrical and muscle strength in the toe 
extensors and flexors was normal.  Moreover, no foot drop or 
bladder or bowel dysfunction was identified.   

The remainder of the medical record is consistent with these 
findings.  A VA outpatient record dated in July 1994 
demonstrated normal muscle strength and reflexes and no motor 
or sensory deficit.  The December 1994 VA emergency room 
record made similar findings, as there was no evidence of 
motor weakness or sensory deficit to either lower extremity, 
and no indication of sciatica.  Finally, a January 1996 VA 
rheumatology consult and April 1996 VA outpatient note 
demonstrate normal muscle strength and reflexes.

There is no indication of other neurological findings 
appropriate to the site of the diseased disc.  Specifically, 
a MRI report dated in March 1996 was completely negative for 
neurological findings.  This is in contrast to the April 1996 
VA outpatient note of "probable radiculopathy."  However, 
this diagnosis is speculative and not supported by the 
remainder of the medical evidence, which as detailed above is 
negative for the presence of neurological symptoms associated 
with the service-connected lumbar spine disorder during the 
period in question.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim].

Finally, there is no evidence that the veteran's service-
connected lumbar spine disorder caused "little intermittent 
relief."  The Board has already emphasized the veteran's 
physical activities at the gym during the relevant time 
period.
In addition, it does not appear from the medical repots that 
the veteran was seeking medical relief on a consistent basis 
during the period in question.
 
In short, there is no evidence which suggests the veteran's 
lumbar spine disorder has met any of the criteria for 
pronounced intervertebral disc syndrome.  Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under Diagnostic Code 5293 between April 16, 1991 and June 
27, 1996.


DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as Diagnostic Code 5293, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

In the Joint Motion for Remand, the parties assert that in 
VAOPGCPREC 23-97, the Office of General Counsel addressed 
both the Johnston v. Brown and Johnson v. Brown cases "and 
the impact of those holdings with regard to the applicability 
of 38 C.F.R. §§ 4.40 and 4.45 to D[iagnostic] C[ode] 5293."  
See the Joint Motion, page 5.  However, VAOPGCPREC 23-97 
involved Diagnostic Code 5257 pertaining to knees.  

The Board believes the parties may have intended to cite to 
VAOPGCPREC 36-97, in which VA Office of General Counsel 
determined when a veteran has received less than the maximum 
evaluation under DC 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion [VAOPGCPREC 23-97 pertains to rating disabilities of 
the knee and is obviously irrelevant to the instant case].  
Accordingly, the provisions of DeLuca will be addressed.

The veteran complained of back pain.  However, there is no 
objective medical evidence that such symptomatology warrants 
the assignment of additional disability under the former 
schedular criteria.  It is clear from the reports of the June 
1991 and May 1995 VA examinations that the veteran's pain was 
taken into consideration in measuring range of back motion.  
In fact, the medical record contains evidence the veteran may 
have exaggerated his pain symptoms, and that the impairment 
shown on testing such as ranges of motion would be less when 
the veteran was not cognizant that he was being examined.  
Specifically, the January 1996 VA rheumatologist, who was 
unable to find objective evidence of neurological symptoms to 
account for the veteran's complaints of radiating pain, noted 
that "secondary gain clearly has to be considered, with his 
appeal in progress, and may explain the timing of this 
reevaluation of his chronic pain problems."  [This 
exaggerated presentation is evidenced in subsequent VA 
examinations dated after the appellate period in question.]  

In shot, with respect to DeLuca factors, the medical evidence 
does not demonstrate that the veteran's low back disorder was 
productive of functional impairment that would support 
assignment of a disability rating greater than 40 percent 
under former Diagnostic Code 5293.  There is no objective 
evidence of fatigability, incoordination and the like.

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994); see also the Joint Motion, 
page 4.  However, after reviewing the record, the Board finds 
that a separate disability rating is not warranted, because 
the objective medical evidence does not demonstrate that the 
veteran suffered from a separate compensable neurological 
disability associated with his lumbar spine disability during 
the period 1991-1996.

In this regard, as detailed thoroughly above, examinations 
have not identified any separate neurological findings or 
disability not already contemplated under the discussed 
pertinent criteria.  There is no evidence of bowel or bladder 
impairment, foot drop, see the May 1995 examination report, 
nor is there evidence of any other additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  Although as discussed above there is of record 
one isolated finding of "paresthesias", the is no 
indication, then or at any pother time, that such was 
productive of paralysis or any other manifestation sufficient 
to separately rate the veteran under a neurological code.   
See 38 C.F.R. § 4.124a; see also Bierman, 6 Vet. App. at 129-
132.  
Accordingly, compensation for a separate neurological 
disability associated with the service-connected low back 
disorder is not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet.App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

The veteran's service-connected low back disability has been 
rated 40 percent disabling during the entire period here 
under consideration..  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period.

In essence, the evidence of record, to include the both VA 
examination reports [June 1991 and May 1995] as well as 
outpatient treatment reports, indicates that the veteran's 
service-connected low back disability was manifested by pain 
and limited motion.  As was discussed above, throughout the 
period here under consideration, there were no clinical 
findings sufficient to justify the assignment of a higher or 
lower rating based on restriction of activity.  Accordingly, 
staged ratings are not appropriate.

The parties to the Joint Motion indicate that consideration 
should be given to the April 1991 diagnosis of 
"paresthesias" in determining whether a staged rating is 
warranted in the instant case.  See the Joint Motion, page 4.  
However, as detailed above, one reference to parasthesia, in 
light of otherwise pertinently negative medical evidence, 
does not allow for assignment of an increased rating under 
former Diagnostic Code 5293.  This symptom was not identified 
during the June 1991 VA examination and it has not 
reappeared.  This isolated finding does not equate to 
"pronounced" symptomatology to allow for assignment of an 
increased rating based on the April 1991 report.  Staged 
ratings are therefore not appropriate. 

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability resulted, during the period from 1991 to 
1996, in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b) (2007) [extraschedular rating criteria].  
Moreover, there is nothing in the Joint Motion which suggests 
that such consideration was contemplated by the Court.  The 
veteran's attorney, in a brief which was recently submitted 
in support of the veteran's claim, contended only that a 60 
percent rating should be assigned under former Diagnostic 
Code 5293.  Accordingly, the Board need not address the 
matter of the veteran's entitlement to an extraschedular 
rating during that period.    

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating ,in excess of the 40 percent currently 
assigned, for his service-connected lumbar spine disability 
between April 16, 1991 and June 27, 1996.  The benefit sought 
on appeal is accordingly denied.  



ORDER

Entitlement to a disability rating in excess of 40 percent 
between April 16, 1991 and June 27, 1996 for service-
connected lumbar spine disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


